Order, Supreme Court, New York County (Marjory Fields, J.), entered January 31, 2002, which, inter alia, granted plaintiff wife’s motion for an upward modification of pendente lite maintenance, unanimously affirmed, without costs.
Plaintiff wife made a sufficient showing of a substantial change of circumstances to warrant the upward modification directed by the motion court (see Domestic Relations Law § 236 [B] [9] [b]). If the award is found at trial to be excessive, the court can remedy the inequity by appropriate adjustment in the equitable distribution award (see Gad v Gad, 283 AD2d 200 [2001]). Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.